Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1874
                       Lower Tribunal No. 21-16239
                          ________________


                                Earl Burks,
                                  Appellant,

                                     vs.

                           Deloise B. Brown,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Carroll J.
Kelly, Judge.

     Earl Burks, in proper person.

     Deloise B. Brown, in proper person.


Before FERNANDEZ, C.J., and GORDO, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.